EXHIBIT GENESIS ENERGY, LLC BALANCE SHEET AS OF DECEMBER 31, 2’ REPORT INDEPENDENT AUDITORS’ REPORT To Genesis Energy, LLC Houston, Texas We have audited the accompanying balance sheet of Genesis Energy, LLC (the "Company") as of December 31, 2009. This financial statement is the responsibility of the Company's management. Our responsibility is to express an opinion on this financial statement based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the balance sheet is free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion.
